Citation Nr: 1134904	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  08-10 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  The propriety of a rating reduction for a right wrist disorder from 20 to 10 percent effective September 1, 2006. 

2.  Entitlement to an increased rating for a right wrist disorder, currently rated as 20 percent prior to September 1, 2006 and 10 percent thereafter. 

3.  The propriety of a rating reduction for a low back disorder from 20 to 10 percent, effective September 1, 2006.

4.  Entitlement to an increased disability rating for a low back disorder, evaluated as 20 percent disabling prior to September 1, 2006; as 10 percent disabling from September 1, 2006 to November 2, 2008; and as 20 percent disabling from November 3, 2008.


REPRESENTATION

Veteran (Appellant) represented by:  Disabled American Veterans
ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served in the United States Navy from June 1986 to June 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the New York, New York Department of Veterans Affairs (VA) Regional Office (RO).  By that rating action, the RO reduced the disability ratings assigned to the service-connected right wrist and low back disorders from 20 to 10 percent, effective September 1, 2006.  The Veteran appealed the RO's June 2006 rating action to the Board.  

By an August 2009 rating action, the RO assigned a 20 percent disability rating to the service-connected low back disorder, effective November 3, 2008--the date of a VA examination report reflecting an increase in severity of the above-cited service-connected disorder.  See AB v. Brown, 6 Vet. App. 35 (1993).  In view of the foregoing, the increased disability rating claim with respect to the low back disorder has been framed as reflected on the title page. 


FINDINGS OF FACT

1.  The Veteran is right hand dominant. 

2.  By the appealed June 2006 rating action, the RO reduced the service-connected low back and right wrist disorders from 20 to 10 percent, effective September 1, 2006.  The prior 20 percent evaluations were in effect for less than five (5) years as of the effective date of the September 1, 2006 reductions, and the Veteran had been previously notified of his right to submit additional evidence and appear for a hearing. 
3.  Prior to September 1, 2006, the Veteran's right wrist disorder was manifested by full flexion and dorsiflexion (extension) to 80 and 70 degrees, respectively, with pain, fatigue and weakness on motion with repetitive use.   There was no evidence of right wrist ankylosis. 

4.  From September 1, 2006 onward, the Veteran's right wrist disorder has been manifested by range of motion limited, at most, to 50 degrees palmar flexion and 45 degrees dorsiflexion (extension), with no change with repetitive use.  There was no evidence of right wrist ankylosis. 

5.  Prior to September 1, 2006, the Veteran's low back disorder was manifested by a combined range of motion of lumbar spine motion to 234 degreeseven with consideration of pain, fatigue, weakness, and lack of endurance.  There was no evidence of neurologic impairment or doctor prescribed bed rest.

6.  For the period from September 1, 2006 to November 2, 2008, the Veteran's low back disorder was manifested by forward flexion limited, at most, to 60 degrees with total thoracolumbar range of motion limited, at most, to 185 degrees, even with consideration of pain, fatigue, weakness, and lack of endurance, without any evidence of any abnormal spinal contour or gait.  There was no evidence of neurologic impairment or doctor prescribed bed rest.

7.  For the period from November 3, 2008, the Veteran's low back disorder has been manifested by forward flexion limited to 45 degrees; flexion limited to 30 degrees or less even with consideration of pain, fatigue, weakness, and lack of endurance, ankylosis, or incapacitating episodes requiring doctor-prescribed bedrest has not been demonstrated. 

8.  At the time of the rating reductions in June 2006, improvement to warrant reductionsas noted herein had been shown in the Veteran's right wrist and low back disorders. 



CONCLUSIONS OF LAW

1.  The reduction of the disability rating for a low back disorder from 20 to 10 percent was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5112(b)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105, 3.344 (2010). 

2.  The criteria for an increased disability rating in excess of 20 percent for a right wrist disorder prior to September 1, 2006 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§  3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5214, 5215, 5020 (2010).

3.  The criteria for an increased disability rating in excess of 10 percent for a right wrist disorder after September 1, 2006 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§  3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5214, 5215, 5020.

4.  The reduction of a disability rating for a low back disorder from 20 to 10 percent was proper.  38 U.S.C.A. §§ 1155. 5103, 5103A, 5107, 5112(b)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105, 3.344 (2010). 

5.  The criteria for an initial disability rating in excess of 20 percent for a low back disorder, prior to September 1, 2006, are not met.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2010).

6.  The criteria for an initial disability rating in excess of 10 percent for a low back disorder, from September 1, 2006 to November 2, 2008, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2010).

7.  The criteria for an initial disability rating in excess of 20 percent for a low back disorder on and after November 3, 2008, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).

In a February 2006 letter to the Veteran, the RO notified the Veteran of the proposed reductions in the ratings assigned to his service-connected right wrist and low back disorder.  In this letter, the RO informed the Veteran of the type of evidence necessary he could submit to prevent the reductions and that he could request a personal hearing.  Following consideration of the evidence, the RO, by June 2006 rating action, formally reduced the increased and initial ratings assigned to the service-connected right wrist and low back disorders from 20 to 10 percent, respectively, effective September 1, 2006.  The Board finds that the duty to notify has been met.

Regarding the claims for increased evaluations for the service-connected right wrist and low back disorders, by an October 2008 letter to the Veteran informed of the requirements imposed by Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), and of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  His service treatment records, VA and private treatment records, as well as records from the Social Security Administration have been associated with the claims files.  Additionally, the Veteran was afforded multiple VA examinations that fully addressed the symptoms and severity of his service-connected right wrist and low back disabilities.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II. Laws and Regulations

(i) Reduction Criteria

Prior to reducing a veteran's disability rating, VA is required to comply with several regulations applicable to all rating- reduction cases, regardless of the rating level or the length of time that the rating has been in effect. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2008); see Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  See Schafrath v. Derwinski, supra.

Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

Generally, when reduction in the evaluation of a service- connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a)(b).  That regulation provides that rating agencies will handle cases affected by a change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  The provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more).

(a) Examination reports indicating improvement.  Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and Department of Veterans Affairs regulations governing disability compensation and pension. It is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  This applies to treatment of intercurrent diseases and exacerbations, including hospital reports, bedside examinations, examinations by designated physicians, and examinations in the absence of, or without taking full advantage of, laboratory facilities and the cooperation of specialists in related lines. Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. Ratings on account of diseases which become comparatively symptom free (findings absent) after prolonged rest, e.g. residuals of phlebitis, arteriosclerotic heart disease, etc., will not be reduced on examinations reflecting the results of bed rest.  Moreover, though material improvement in the physical or mental condition is clearly reflected the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  When syphilis of the central nervous system or alcoholic deterioration is diagnosed following a long prior history of psychosis, psychoneurosis, epilepsy, or the like, it is rarely possible to exclude persistence, in masked form, of the preceding innocently acquired manifestations.  Rating boards encountering a change of diagnosis will exercise caution in the determination as to whether a change in diagnosis represents no more than a progression of an earlier diagnosis, an error in prior diagnosis or possibly a disease entity independent of the service-connected disability.  When the new diagnosis reflects mental deficiency or personality disorder only, the possibility of only temporary remission of a super-imposed psychiatric disease will be borne in mind.  Id.

(b) Doubtful cases.  If doubt remains, after according due consideration to all the evidence developed by the several items discussed in paragraph (a) of this section, the rating agency will continue the rating in effect, citing the former diagnosis with the new diagnosis in parentheses, and following the appropriate code there will be added the reference, "Rating continued pending reexamination ------ months from this date, § 3.344." The rating agency will determine on the basis of the facts in each individual case whether 18, 24 or 30 months will be allowed to elapse before the reexamination will be made. 38 C.F.R. § 3.344(a),(b).

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

(ii) Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999). The Court has also held that staged ratings are appropriate for an increased rating claim, such as the claims on appeal, when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Id.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath, supra.

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2010).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).

III. Merits Analysis

(A) Propriety of Reduction Claims

The Veteran seeks restoration of 20 percent disability ratings assigned to his right wrist and low back disorders prior to September 1, 2006.  He contends that the 20 percent disability ratings should be reinstated because his right wrist and low back disorders have not improved.  The Board will discuss each disorder separately in the analysis below. 

(i) Right Wrist Disorder 

In November 2003, the RO received the Veteran's claim for increased compensation for his right wrist disorder.  (See VA Form 21-4138, Statement in Support of Claim, received by the RO in November 2003). 

By a May 2004 rating action, the RO assigned a 20 percent disability rating to the service-connected right (major) wrist disorder effective November 20, 2003--the date the RO received the Veteran's claim for increased compensation for this disability.  As the disability rating reduction to 10 percent was effective September 1, 2006, the 20 percent disability rating was not in effect for more than five years and, thus, the provisions of 38 C.F.R. § 3.344(a),(b) do not apply. 

In evaluating the severity of the Veteran's right wrist disorder, the RO considered the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5020 and 5215 (2010).  
Under Diagnostic Code 5020, synovitis is rated based on the limitation of motion of the affected parts as degenerative arthritis under Diagnostic Code 5003, which in turn, states that the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be Diagnostic Code 5215 (limitation of motion of the wrist).  38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5020 (2010).

When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation- of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation is warranted if there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  However, Note (2) to Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings with no limitation of motion of the joint or joints will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive (including synovitis). 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

Under Diagnostic Code 5215, limitation of dorsiflexion (extension) of either wrist to less than 15 degrees or limitation of palmar flexion of either wrist to a point in line with the forearm warrants a maximum 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2010).  To warrant a higher rating, the evidence must demonstrate favorable ankylosis (frozen joint) in 20 to 30 degrees of dorsiflexion. 38 C.F.R. § 4.71a, Diagnostic Code 5214.

Normal dorsiflexion of the wrist is from 0 to 70 degrees, normal palmar flexion is from 0 to 80 degrees, normal ulnar deviation of the wrist is from 0 to 45 degrees, and normal radial deviation is from 0 to 20 degrees.  38 C.F.R. § 4.71a, Plate I (2010).

The RO also considered any additional functional loss that the veteran might have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The RO based its assignment of a 20 percent disability rating to the service-connected right wrist disorder on a January 2004 VA orthopedic examination report.  A review of that report shows that the Veteran experienced pain on flexion and extension of the right wrist, especially when he lifted objects (e.g., hand tools) and with repetitive movement.  See 38 C.F.R. §§ 4.40, 4.45; Deluca, supra. 

The Veteran was reexamined by VA in August 2005.  At the time of this examination, the Veteran had flexion and extension of the right wrist to 80 and 70 degrees without pain, respectively.  Ulnar deviation and radial deviation of the right wrist were to 30 and 20 degrees without pain, respectively.  There was no evidence of any lack of endurance, incoordination, fatigue, or weakness on repetitive movement of the right wrist times three (3).  There was also no edema, instability, heat, tenderness, abnormal movement or guarding of the movement of the right wrist.  X-rays of the right wrist were normal.  A nerve conduction study of the distal and forearm median and ulnar nerves on the right upper extremity were normal.  The examiner diagnosed the Veteran as having post-traumatic arthritis of the right wrist. 

Based on these findings, notably the full range of flexion and extension of the right wrist without pain on motion even without repetitive movement, the RO proposed decreasing the Veteran's evaluation from 20 to 10 percent in a February 2006 rating action.  In the same month, he was notified of this proposal and of his right to appear for a hearing and to submit additional evidence in the next 60 days.  The RO received a private treatment record that same month that referenced an un-related disorder.  In the appealed June 2006 rating action, the RO effectuated the Veteran's rating reduction as of September 1, 2006.  

The Board finds that the RO's rating reduction in this case was proper.  With regard to Diagnostic Codes 5020 and 5215, as well as the provisions of 38 C.F.R. § 4.40 and 4.45, the August 2005 VA examination clearly showed improvement over the findings of the January 2004 VA examination report in terms of an absence of pain on motion of the right wrist with repetitive use--a clinical finding that served as the basis of the RO's assignment of a 20 percent disability rating to the right wrist in its May 2004 rating action.  Accordingly, the Board agrees that a reduction form the prior 20 percent level was appropriate as of September 1, 2006.

(ii) Low Back Disorder 

On November 10, 2003, the RO received the Veteran's claim for service connection for a low back disorder.  (See VA Form 21-4138, Statement in Support of Claim, received by the RO on November 10, 2003). 

By a May 2004 rating action, the RO granted service connection for a low back disorder and assigned a 20 percent disability rating effective November 20, 2003--the date the RO received the Veteran's initial claim for compensation for this disability.  As the disability rating reduction to 10 percent was effective September 1, 2006, the 20 percent disability rating was not in effect for more than five years and, thus, the provisions of 38 C.F.R. § 3.344(a),(b) do not apply. 

In evaluating the severity of the RO's back disorder in May 2004, the RO considered the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under Diagnostic Code 5243, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Pursuant to Note (1) of the Formula for Intervertebral Disc Syndrome Based on Incapacitating Episodes under 38 C.F.R. § 4.71a, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.
Under the General Rating Formula for Diseases and Injuries of the Spine a 100 percent evaluation is appropriate for unfavorable ankylosis of the entire spine; a 50 percent evaluation is appropriate for unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent evaluation is appropriate for favorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent evaluation is appropriate for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine;  A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.;

A 10 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5235-5242.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-43, Note (2).

The RO's assignment of an initial 20 percent evaluation for the Veteran's low back disorder was based on a January 2004 VA orthopedic examination report, reflecting that the Veteran's combined range of motion of the lumbar spine was to 234 degrees, which resulted in an evaluation of 10 percent under the General Rating Formula for Rating Diseases and Injuries of the Spine.  Id. An additional 10 percent was added due to the presence of fatigability and weakness and pain on range of motion of the lumbar spine.  Deluca, supra.  

VA treatment records, dated from March 2003 to May 2005, pertinently reflect that the Veteran complained of low back pain.  In January 2004, the Veteran demonstrated forward flexion to 30 degrees before he complained of pain.  However, when he was re-evaluated in May 2005, his range of lumbar spine motion was noted to have been "full," with some discomfort with movement.  A straight leg raise test was negative, bilaterally.  Sensory and vascular status were intact, bilaterally. 

The Veteran was reexamined by VA in August 2005.  At that time, the Veteran's combined range of motion of the lumbar spine was to 180 degrees but was not additionally limited by pain, fatigue, or weakness.  There was also no additional limitation of motion of the lumbar spine after repetitive use.  There was no weakness or tenderness of the lumbar spine.  

Based on these findings, notably the absence of loss of lumbar spine function due to fatigability, weakness and lack of endurance on repetitive use, the RO proposed decreasing the Veteran's initial disability rating from 20 to 10 percent in a February 2006 rating action.  In the same month, he was notified of this proposal and of his right to appear for a hearing and to submit additional evidence in the next 60 days.  The RO received a private treatment record that same month that referenced an un-related disorder.  In the appealed June 2006 rating action, the RO effectuated the Veteran's rating reduction as of September 1, 2006.  

The Board finds that the RO's rating reduction in this case was proper.  With regard to Diagnostic Codes 5235-5242, Diagnostic Codes 5243, as well as the provisions of 38 C.F.R. § 4.40 and 4.45, May 2004 and August 2005 VA treatment and examination reports, respectively, clearly showed improvement over the findings of the January 2004 VA examination report in terms of an absence of a loss of function of the lumbar spine due to fatigability, weakness and lack of endurance on repetitive use --a clinical finding that served as the basis of the RO's assignment of a 20 percent initial disability rating to the low back in its May 2004 rating action.  Accordingly, the Board agrees that a reduction from the prior 20 percent level was appropriate as of September 1, 2006.

B.  Increased and Initial Evaluation Claims 

(i) Right Wrist Disorder 

The remaining question with respect to the Veteran's right wrist disorder is whether there exists a basis for an increased disability rating in excess of 10 percent subsequent to September 1, 2006.  In this regard, the Veteran's right wrist disorder was addressed in September 2006, October 2007 and November 2008 VA general and orthopedic examination reports.  

Upon physical evaluation by VA in mid-September 2006, the Veteran had full flexion and dorsiflexion (extension) of the right wrist to 80 and 70 degrees without pain, respectively.  Ulnar and radial deviation were to 30 and 20 degrees, respectively, without pain.  There was no evidence of any swelling or right wrist deformity.  There was also no evidence of pain, weakness, fatigability or stiffness on repetitive movement of the right wrist times three (3), or any additional functional limitations, flare-ups, instability of the right wrist.  X-rays of the right wrist revealed degenerative joint disease.  The examiner diagnosed the Veteran as having degenerative joint disease of the right wrist.  

An October 2007 VA orthopedic examination report and January 2008 addendum show that the Veteran had full range of motion of the right wrist with flexion and dorsiflexion (extension) to 80 and 70 degrees.  Ulnar and radial and deviation were 30 and 20 degrees, respectively.  All ranges of motion were without pain.  The Veteran was also no additional limitations following repetitive use times three (3).  There was no evidence of any instability of the right wrist joint.  The Veteran reported that he was able to perform his daily activities (e.g., being able to lift and carry up to 50 pounds with the right wrist).  He was able to operate machinery, type on a keyboard and fasten buttons with his right hand.  The VA examiner diagnosed the Veteran has having traumatic synovitis of the right wrist.   

At a November 2008 examination, the Veteran complained of diffuse and constant aches in the right wrist that averaged between a five (5) and six (6) out of 10 in severity.  He related that he had increased right wrist pain with use that would occasionally radiate up the proximal extensor forearm towards the elbow.  He also stated that there was infrequent tingling in the fingertips of the right wrist.  He related that gripping-type movements, such as opening a jar, writing with a pencil for more than 10 minutes or using hand tools increased his right wrist discomfort.  The Veteran related that he used over-the-counter medications to alleviate his right wrist flare-ups.  The Veteran did not use any brace or assistive device other than an occasional Ace bandage.  He related that he had not experienced any recurrent dislocations or subluxations of the right wrist.  He related that he was able to perform activities of daily living.  

A physical evaluation of the right wrist in November 2008 revealed dorsiflexion to 45 degrees, plantar flexion to 50 degrees, and ulnar and radial deviation were to 35 and 15 degrees, respectively, with complaints of aches at the endpoint of each movement.  There was no change with repetitive movements.  There was no evidence of any gross deformity, swelling or discoloration of the right wrist.  The Veteran was tender over the mid-dorsal area of the right wrist and over the "snuffbox."  X-rays of the right were evaluated as "normal."  The examiner diagnosed the Veteran as having right wrist strain. 

The Board finds that the preponderance of the competent evidence of record does not support an increased disability rating in excess of 10 percent for the right wrist disorder from September 1, 2006.  In reaching the foregoing, the Board notes that the above-cited clinical evidence was negative for right wrist ankylosis and establishes that the retained significant range of right wrist motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215.  The Board notes parenthetically that functional factors are not for consideration where a higher rating requires ankylosis. See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

(ii) Low Back Disorder

The remaining question with respect to the Veteran's low back disorder is whether there exists a basis for an initial disability rating in excess of 10 percent for the period from September 1, 2006 to November 2, 2008, and in excess of 20 percent on and after November 3, 2008.  The Veteran's low back disorder was addressed in September 2006, October 2007 and November 2008 VA general and orthopedic examination reports.  

Period from September 1, 2006 to November 2, 2008

For the period from September 1, 2006 to November 2, 2008, the Board finds that the preponderance of the evidence does not support an initial rating in excess of the currently assigned 10 percent rating assigned to the service-connected low back disorder.  In order for an increased 20 percent rating to be granted for the above-cited period, the evidence would have to show forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. This has not been demonstrated by the evidence of record. Upon evaluation by VA in January 2008 and March 2009, the Veteran demonstrated forward flexion of the thoracolumbar spine to 90 degrees; a combined range of motion of the thoracolumbar spine was to 240 degrees.  Here, when evaluated by VA in mid-September 2006 and October 2007, the Veteran demonstrated forward thoracolumbar spine to 60 and 80 degrees, respectively; combined range of motion of the thoracolumbar spine was to 185 and 240 degrees, respectively.

While these same VA examination reports contain clinical findings of minimal muscle spasms, they were not of such severity to result in an abnormal gait or spinal contour--criteria necessary for a 20 percent rating under the above-cited rating criteria.  He presented to both examinations with a normal gait.  Thus, for the period from September 1, 2006 to November 2, 2008, the Board finds that the preponderance of the evidence of record is against an initial disability rating of 20 percent for a low back disorder under the general rating formula pertaining to injuries of the spine for the above-cited period.  See, 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.

Further, regarding the rating criteria pertaining to intervertebral disc syndrome (IVDS), which evaluates the disability based on incapacitating episodes, the Board again finds that an initial disability rating of 20 percent evaluation for a low back disorder for the period from September 1, 2006 to November 2, 2008 is also not warranted.  In this case, in order to warrant an initial 20 percent disability rating for IVDS, the evidence would have to demonstrate incapacitating episodes having a total duration of at least two (2) weeks but less than four (4) weeks during the previous 12 months.  During both of the above-cited VA examinations, the Veteran stated that he had never had any incapacitating episodes during the previous 12-month period.

Thus, the evidence does not show, and the Veteran does not contend otherwise, that for the appeal period, he has experienced incapacitating episodes having a total duration of at least two (2) weeks but less than four (4) weeks during the previous 12 months as a result of her service-connected low back disability.  In fact, when examined by VA in September 2006 and October 2007, the examining physicians specifically indicated that the Veteran had not had any incapacitating episodes in the past 12 months.  As such, the Board finds that for the period from September 1, 2006 to November 2, 2008, a higher initial disability rating of 20 percent for a low back disorder is not warranted based on incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

In addition, while the Veteran complained of radiating pain to the right and left buttocks and "leg" at the October 2007 VA examination, that report, along with the September 2006 VA examination report, showed that neurological examinations of the lower extremities were normal.  Sensory examinations were normal to touch.  Motor strength was 5/5 in the both lower extremities.  As all clinical findings have been negative for neurologic impairment and the Veteran's reports have not been reproduced on any examination or evaluation; his reports of radicular symptoms are not deemed credible.  Thus, the Board concludes that an initial disability rating in excess of 10 percent for a low back disorder on the basis of neurologic symptoms for the period from September 1, 2006 to November 2, 2008 is not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010). 

Also considered have been the Veteran's chronic complaints of low back pain, and the potential additional limitation of the lumbar spine functioning.  There is, however, insufficient objective evidence to conclude that the Veteran's low back pain is associated with such additional functional limitation as to warrant increased compensation pursuant to provisions of 38 C.F.R. § 4.45 or the holding in DeLuca v. Brown, supra.  Despite the Veteran's subjective complaints of low back pain during the September 2006 and October 2007 VA examinations, examinations, he demonstrated forward flexion of the lumbar spine was limited, at most, to 60 degrees.  In addition, while the Veteran complained of pain on range of motion of the lumbar spine, it was not additionally limited by pain, weakness or lack of endurance.  The Veteran denied having had any flare-ups of pain.  Id.  Thus, the Board concludes that an initial disability rating in excess of 10 percent for a low back disorder on the basis of functional limitation for the period from September 1, 2006 to November 2, 2008 is also not warranted.  Id.

Period on and after November 3, 2008

The Board finds that the preponderance of the evidence is against an initial disability rating in excess of 20 percent for a low back disorder for the period on and after November 3, 2008.  The Board has reviewed the Veteran's October 2008 VA examination, as well as a March 2009 VA General Medical examination report.  When evaluated by VA on November 3, 2008, the Veteran had forward flexion of the thoracolumbar spine to 45 degrees.  Given the above findings, as well as the lack of evidence showing ankylosis of the spine, there is no basis for an increased disability rating in excess of 20 percent under the rating formula encompassing Diagnostic Code 5235-5242 for the period on and after November 3, 2008, and there is no basis for an increased disability rating for any spine motion other than loss of forward flexion.  See, 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242. 

While there was objective evidence of lumbar spine pain at the end points on range of motion, following repetitive motion of the lumbar spine in November 2008, there was no change of spinal motion with repetitive examination.  The VA examiner stated that the Veteran rose up and exited the examination table without assistance or difficulty.  The Veteran denied having any flare-ups of low back pain  Thus, given the extent of forward flexion of the thoracolumbar spine and the absence of confirmation of actual functional impairment due to such pain or with repetitive motion, there is no basis for an increased evaluation pursuant to Deluca v. Brown, supra. 

The Board has also considered whether a higher initial disability rating in excess of 20 percent is warranted under Diagnostic Code 5243 for the period on and after November 3, 2008.  Here, the Veteran stated that he had not had any incapacitating episodes in the previous 12 months.  The absence of such symptoms precludes a higher rating under Diagnostic Code 5243.  In addition, a neurological examination of the lower extremities was normal.  Accordingly, there is no basis for any separate evaluations for associated objective neurological abnormalities, such as sciatica or lower extremity radiculopathy.  Id.

Overall, there is no schedular basis for an initial disability rating in excess of 20 percent for the Veteran's service- connected low back disorder for the period on and after November 3, 2008, and the claim for that benefit must be denied.  38 C.F.R. §§ 4.3, 4.7.

IV. Hart and Fenderson Considerations

There is no basis for additional staged ratings pursuant to Hart and Fenderson for the service-connected right wrist and low back disorders, respectively.  Rather, the above-cited right wrist and lumbar spine symptomatology is essentially consistent and fully contemplated by the assigned disability ratings assigned for the periods on appeal.

V. Extraschedular Considerations

Pursuant to § 3.321(b)(1) (2010), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms.  "38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's right wrist and low back disabilities, as discussed above, are manifested by symptomatology contemplated by the rating criteria.  Hence, referral for consideration of extraschedular ratings are not warranted.


VI.  Rice Considerations 

Finally, the Board notes that the RO denied entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU) in an unappealed March 2009 rating decision. The Veteran has provided no further argument on this matter since that decision.  Accordingly, the Board finds no basis for a remand for consideration of TDIU. See Rice v. Shinseki, 22 Vet. App. 447 (2009) (when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability).


ORDER

The reduction from 20 percent to 10 percent for a right wrist disorder, effective September 1, 2006, was proper.

An increased rating for a right wrist disorder, currently rated as 20 percent prior to September 1, 2006 and 10 percent thereafter is denied. 

The reduction for a low back disorder from 20 to 10 percent, effective September 1, 2006 was proper.

Entitlement to an initial disability rating for service-connected low back disorder, evaluated as 20 percent disabling prior to September 1, 2006; as 10 percent disabling from September 1, 2006 to November 2, 2008; and as 20 percent disabling from November 3, 2008, is denied. 



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


